
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


RETIREMENT AGREEMENT AND GENERAL RELEASE


        This Retirement Agreement and General Release (the "Agreement") is
entered into by and between Advance America, Cash Advance Centers, Inc. (the
"Company") and Kenneth E. Compton ("Executive"), as of February 28, 2011.

Statement of Purpose

        Executive has served as President and Chief Executive Officer of the
Company since August 26, 2005. Executive has determined to retire from his
employment with the Company effective as of February 28, 2011, with the consent
of the Board of Directors of the Company. The purpose of this Agreement is to
set forth the mutual understanding of the parties regarding Executive's
retirement from the Company, including (i) his ongoing role on the Board of
Directors, (ii) certain retirement pay and benefits as provided herein, (iii) in
consideration for such retirement benefits, Executive's general release of
claims and certain post-employment covenants and (iv) other matters set forth
herein.

        Accordingly, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:

        1.    Retirement; Board Service.    Executive's employment with the
Company will terminate effective February 28, 2011 (the "Retirement Date").
Effective on the Retirement Date, Executive resigns as to his positions as
President and Chief Executive Officer of the Company and every other position as
an employee, officer, agent or trustee of each and every affiliated entity or
benefit plan; provided, however, that Executive shall continue in his current
term as a member of the Board of Directors of the Company following the
Retirement Date. Executive agrees to stand for re-election to the Board of
Directors at the next annual meeting of the Company's shareholders at which
directors are elected. As part of Executive's role on the Board of Directors,
Executive will provide guidance and advice to the Company's President and Chief
Executive Officer to assist in the transition of Executive's duties. Executive
shall be eligible to receive compensation following the Retirement Date for his
role as a non-employee director in accordance with the Company's generally
applicable compensation arrangements for non-employee directors.

        2.    Retirement Pay and Benefits.    In consideration for Executive's
release of claims, covenants and other agreements provided herein, the Company
shall provide Executive the following retirement pay and benefits:

        a.    Restricted Stock Vesting.    The remaining 93,750 shares of
restricted stock granted to Executive on October 27, 2005 under the Restricted
Stock Agreement, dated October 27, 2005, between Executive and the Company (the
"2005 Restricted Stock Agreement") that were not vested immediately prior to the
Retirement Date shall be vested as of the Retirement Date.

        b.    Retirement Treatment for Vested Stock Options.    In accordance
with Section 7(e) of the Company's 2004 Omnibus Stock Plan and Section 1(b) of
the Nonqualified Stock Option Agreement, dated October 27, 2005, between
Executive and the Company (the "2005 Stock Option Agreement"), Executive's
termination of employment shall be treated as a retirement, providing Executive
with one year following the Retirement Date to exercise any stock options that
are vested and outstanding as of the Retirement Date.

        c.    Retirement Payment.    Conditioned on the execution of this
Agreement and non-revocation of the release set forth in Section 6 below, on or
about the 30th day after the Retirement Date the Company shall make a lump sum
cash payment to Executive in the amount of $180,000, less applicable payroll and
withholding taxes.

        d.    Benefits Continuation.    For a period of no more than six
(6) months following the Retirement Date, the Company will pay the full cost of
Executive's monthly premiums (for executive and currently enrolled dependents)
for coverage under the Company's group health plan (the "Extended Coverage
Period"). COBRA Continuation coverage with the Company's group

--------------------------------------------------------------------------------






health plan for Executive and his dependents will be available for election by
executive, at his election and expense, following the Extended Coverage Period.
Notwithstanding the foregoing, in the event Executive obtains other employment
whereby he is eligible for reasonably equivalent medical benefits, the Company
shall not be required to continue to subsidize the group health benefit coverage
for Executive and his dependents under the Company's group health benefit plans.
Executive agrees to notify the Company in writing within ten (10) days of
obtaining employment whereby he is eligible to receive reasonably equivalent
medical benefits from his employer.

        e.    No Prior Entitlement to Severance Benefits.    The parties agree
that the retirement pay and benefits set forth in this Section 2 include
consideration in addition to anything of value to which Executive was already
entitled before signing this Agreement.

        3.    Forfeiture of Unvested Equity Awards.    Except as otherwise
expressly provided in Section 2 above, all awards of stock options and
restricted stock under the Company's 2004 Omnibus Stock Plan and the 2005 Stock
Option Agreement that are not vested as of the Retirement Date shall be canceled
and forfeited as of such date.

        4.    Termination of Change of Control Agreement.    Effective as of the
Retirement Date, the Change of Control Agreement between the Company and
Executive dated February 16, 2011 shall be canceled and terminated in its
entirety.

        5.    All Other Benefits.    All other benefits that Executive was
provided during the course of his employment under the Company's employee
benefit plans shall terminate as of the Retirement Date, except as otherwise
expressly provided in such plans. Executive hereby agrees to comply with the
terms of the Company's 2004 Omnibus Stock Plan and applicable award agreements
under that Plan, the 2005 Restricted Stock Agreement, and the 2005 Stock Option
Agreement with respect to vested awards of restricted stock and stock options,
and any sales, gifts, or other transfers of such stock.

        6.    Release.    In return for the additional consideration provided by
the Agreement, Executive does hereby for Executive and Executive's heirs,
executors, assigns, and any others who may seek to act on Executive's behalf or
through Executive, release and forever discharge the Company, affiliates,
subsidiaries, successors, predecessors and related entities, if any, and their
current and former officers, directors, agents, representatives, employees,
insurers and assigns (collectively the "Releasees") from all claims Executive
has or may have against the Releasees by reason of anything done or omitted to
be done in relation to Executive's employment with the Company, up to the date
of this Agreement. This release and discharge includes any and all causes of
action, back or front pay, benefits, damages of any sort, debts, liabilities,
contract rights, and any costs, fees, or other expenses or attorneys' fees
incurred in law or in equity, whether known or unknown. This release and
discharge also includes, without limitation, any liability or cause of action
which arises out of or relates to Executive's employment or separation from
employment by Releasees including, without limitation, any cause of action or
liability for discrimination based on the Age Discrimination in Employment Act
and the Older Workers Benefit Protection Act, race, color, sex, disability,
religion, national origin or other status protected by applicable law. The
Agreement shall not be construed to waive any right that is not subject to
waiver under applicable law, including the right to file an administrative
agency action, or any right to vested benefits under the terms of any pension,
retirement savings benefit plan, or company-provided equity awards made under
the 2004 Omnibus Stock Plan, the 2005 Restricted Stock Agreement, and the 2005
Stock Option Agreement. Nor shall this agreement be construed to waive any right
Executive has pursuant to the Executive's Indemnification Agreement with the
Company.

2

--------------------------------------------------------------------------------



        7.    Cooperation; Non-Disparagement.    

        a.    Cooperation.    Executive additionally agrees to make himself
available even after the Retirement Date, upon reasonable notice from the
Company, in connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings involving the Company, to
provide information or documents, provide declarations, affidavits, or
statements to the Company, meet with attorneys or other representatives of the
Company, prepare for and give depositions or testimony, and/or otherwise
cooperate in the investigation, defense or prosecution of such matters.
Executive understands that the Company will reimburse Executive for all
reasonable, documented out-of-pocket expenses that Executive incurs, in
accordance with the Company's then applicable expense reimbursement guidelines
in complying with the obligations of this Section.

        b.    Non-Disparagement.    Executive agrees not to disparage the
Company in any way and the Company agrees not to disparage Executive in any way.
Upon the request and direction of Executive, the Company shall provide any and
all third parties with a job reference on behalf of Executive, such
recommendation to include the following information: dates of employment and job
title.

        c.    Return of Payments/Benefits.    If Executive breaches this
Section 7, Executive must repay all amounts provided to Executive under this
Agreement.

        8.    Noncompetition; Nonsolicitation; Confidential Information.    

        a.    Noncompetition.    Executive acknowledges and agrees with the
Company that Executive's services to the Company were unique in nature and that
the Company would be irreparably harmed and would lack an adequate remedy at law
if Executive were to provide similar services to any person or entity competing
with the Company or engaged in a similar business. Executive further
acknowledges and agrees that the covenants and agreements set forth in this
Agreement are a material inducement to the Company to enter into this Agreement
and consummate the transactions contemplated hereby, and that Executive shall
receive substantial direct and indirect benefits by virtue of the transactions
contemplated by this Agreement. Executive accordingly covenants and agrees with
the Company that during the period commencing on the Retirement Date and ending
on the first anniversary of that date (i.e., twelve full calendar months
following the Retirement Date) (the "Noncompetition Period"), Executive shall
not, directly or indirectly, either for himself or for any other individual,
corporation, partnership, joint venture or other entity, participate in the
"Restricted Business in the Restricted Territory," which, for purposes of this
Agreement, is defined as the business of the Company and its subsidiaries as
conducted on the date hereof anywhere in the United States, Canada, or the
United Kingdom. For purposes of this Agreement, the term "participate in" shall
include, without limitation, having any direct or indirect interest in any
corporation, partnership, joint venture, or other entity, whether as a sole
proprietor, owner, stockholder, partner, joint venturer, creditor or otherwise,
or rendering any direct or indirect service or assistance to any individual,
corporation, partnership, joint venture and other business entity (whether as a
director, officer, manager, supervisor, employee, agent, consultant or
otherwise), as a result of which Executive (A) will use or disclose or could
reasonably be expected to use or disclose any confidential information or
matters of the Company (as defined below) for the purpose of competing with the
Company; (B) will hold a position with duties that are the same as or
substantially similar to those duties previously performed by Executive for the
Company; or (C) will otherwise engage in providing products or services in
competition with the Company. Notwithstanding the foregoing, Executive may own,
directly or indirectly, solely as an investment, securities of any person
(i) having a class of securities registered under the Securities Exchange Act of
1934 if Executive is not involved in the business of said person and if
Executive and Executive's associates (as such term is defined in
Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not, directly or

3

--------------------------------------------------------------------------------



indirectly, own more than an aggregate of three percent (3%) of any class of
securities of such person, or (ii) provided such securities are held through an
investment vehicle for which Executive does not make the investment decisions.

        b.    Nonsolicitation.    During the Noncompetition Period, Executive
shall not, directly or indirectly, either for himself or any other person or
entity, (i) induce or attempt to induce any employee of the Company (or any of
its direct or indirect subsidiaries) to leave the employ of the Company (or any
of its direct or indirect subsidiaries), or in any way interfere with the
relationship between the Company (or any of its direct or indirect
subsidiaries), and any employee thereof in a manner that has an adverse effect
on the Company (or any of its direct or indirect subsidiaries), (ii) hire
directly or through another entity any person who was an employee of the Company
(or any of its direct or indirect subsidiaries) during the six-month period
immediately prior to the date on which such hiring would take place in the case
of an employee who voluntarily terminates his employment with the Company (or
any of its direct or indirect subsidiaries), (iii) induce or attempt to induce
any customer, supplier, licensee or other business relation of the Company (or
any of its direct or indirect subsidiaries) to cease doing business with the
Company (or any of its direct or indirect subsidiaries), or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company (or its direct or indirect subsidiaries) (including,
without limitation, making any negative statements or communications concerning
the Company (or any of its direct or indirect subsidiaries)) in a manner that
has an adverse effect on the Company (or any of its direct or indirect
subsidiaries), or (iv) solicit or accept any business of the nature performed or
provided by the Company from any customer, supplier, licensee or other business
relation of the Company and that Executive will not take any steps, directly or
indirectly, to cause or to assist any other person to cause any customer,
supplier, licensee or other business relation of the Company to cease doing
business with the Company, or to decrease its level of business with the
Company. For purposes of this Section 8(b), the term "customer, supplier,
licensee or other business relation of the Company" shall be limited to any
person, business, or entity that was a customer, supplier, licensee or other
business relation of the Company and (i) that Executive had contact with during
Executive's last twelve (12) months of employment; or (ii) about which Executive
possessed or had access to confidential information during Executive's last
twelve (12) months of employment with the Company.

        c.    Preservation of Confidential Information.    Unless required by
law or pursuant to a final, non-appealable court order, at all times during and
after the Noncompetition Period, Executive shall keep secret and retain in
strictest confidence, and shall not use for the benefit of Executive or others,
or disclose to others, all confidential information or matters of the Company
(or its direct or indirect subsidiaries), including, without limitation, trade
secrets, product information, customer lists, details of contracts, pricing
policies, price lists, operational methods, Executive lists and evaluations,
marketing plans or strategies, business acquisition plans and new personnel
acquisition plans of the Company (or its direct or indirect subsidiaries)
learned by Executive heretofore or hereafter. For the purposes of this
Agreement, "confidential information or matters of the Company" does not include
information which is or becomes generally available to the public, other than as
a result of a disclosure in violation of this Agreement.

        d.    Remedies.    Executive acknowledges and agrees that the foregoing
obligations set forth in this Section 8 are material terms of this Agreement and
that his compliance with the same are a condition to his receipt of the payments
and benefits described and set forth in Section 2 of this Agreement. The Company
has the right to discontinue such payments and benefits, and Executive shall
forfeit his right to such payments and benefits and must tender any such
payments previously made to Executive back to the Company, in the event
Executive fails to comply with any of the foregoing obligations of this
Section 8. In addition to, and without limitation of, any rights which the
Company may otherwise have, at law or in equity, the Company shall also have the
right to

4

--------------------------------------------------------------------------------






temporary, preliminary, and permanent injunctive relief against Executive in a
court of competent jurisdiction in the event of such breach, or threatened
breach, in addition to any other equitable relief (including without limitation
an accounting and/or disgorgement) and/or any other damages as a matter of law.
Executive also agrees that the Company is entitled to its reasonable attorneys'
fees and costs incurred in enforcing this Agreement or successfully prosecuting
or defending any action under this Agreement. Furthermore, no bond need be
posted in conjunction with the application for, or issuance of, an injunction
(which requirement is hereby specifically and expressly waived by Executive).

        e.    Acknowledgments.    Executive acknowledges that the scope and
length of the restrictions placed on Executive hereby are fair, reasonable, and
lawful and are limited and narrowly tailored to protect the legitimate business
interests of the Company. If a court shall determine that the scope or length of
any such restriction is unduly broad or long, the court may modify such
restrictions as necessary to make the same lawful and enforceable to the fullest
extent under the law.

        9.    Indemnification.    Executive understands that in the event legal
action is taken against the Company and/or him in which he is a named defendant
after the Retirement Date, that any indemnification obligations from the Company
which applied to him as an officer of the Company, including, but not limited to
any and all applicable insurance coverage such as directors and officers
liability insurance coverage, will continue and the same protections will be
afforded to him in the future that existed as of the date of this Agreement. In
that regard, Executive's Indemnification Agreement with the Company, dated
July 26, 2006, shall remain in effect following the Retirement Date in
accordance with its terms.

        10.    Return of Property.    Executive shall return to the Company all
credit cards, identification cards, access cards, keys and all other Company
property which may be in the Executive's possession or control.

        11.    No Confidentiality.    The parties acknowledge and agree that the
Company may be required to disclose and publish this Agreement in a Report on
Form 8-K or otherwise pursuant to federal securities laws.

        12.    Modification of Agreement.    This Agreement may not be changed,
amended or waived except by another written agreement signed by both parties.

        13.    Non-Admission.    Executive and the Company mutually agree that
this Agreement is not to be construed as an admission, by either party, that
either party has violated any law or breached any of the Company's policies or
procedures with respect to Executive's employment or retirement therefrom, and
both parties deny any wrongdoing or liability with respect thereto.

        14.    Choice of Law/Severability.    This Agreement will be construed
under the laws of the State of South Carolina. If any provision of this
Agreement is held by a court to be invalid or unenforceable, the provision shall
be reformed by the court to the extent necessary to render it valid or
enforceable. Failing reformation, this Agreement shall be construed as if the
invalid and/or unenforceable provision had never been contained herein.

        15.    Entire Agreement.    This Agreement, together with the Company's
2004 Omnibus Stock Plan, applicable award agreements under that plan with
respect to vested awards, the 2005 Restricted Stock Agreement, the 2005 Stock
Option Agreement with respect to vested stock options, and Executive's
Indemnification Agreement with the Company, constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
cancels all prior or contemporaneous oral or written agreements and
understandings between them with respect to the subject matter hereof. To the
extent there are any inconsistencies between the terms of this Agreement and the
other agreements referred to above, the provisions of this Agreement shall
control. The parties agree that if any clause, paragraph, or sub-paragraph in
this Agreement is found to be invalid, such invalidity will not affect the
validity of the other clauses herein.

5

--------------------------------------------------------------------------------



        16.    Acknowledgement.    By signing below, Executive acknowledges that
Executive has read, understands and voluntarily enters into the Agreement and
acknowledges that this Agreement is written in such a manner that he understands
the terms and conditions of the Agreement and he, pursuant to the terms of the
Older Workers Benefit Protection Act:

a.Has been provided twenty-one (21) days to consider this Agreement;

b.Has been informed that he may revoke this Agreement by providing notice to the
Company within seven (7) days after he has executed this Agreement;

c.Has been advised, in writing by this Section, to consult an attorney regarding
this Agreement.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by its duly authorized officer, and Executive has hereunto set his hand and
seal, all as of the day and year first above written.

KENNETH E. COMPTON   ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.
/s/ Kenneth E. Compton


--------------------------------------------------------------------------------


 
/s/ J. Patrick O'Shaughnessy


--------------------------------------------------------------------------------

    By:    J. Patrick O'Shaughnessy
March 8, 2011
Date
 
March 8, 2011
Date
/s/ Kathryn R. Compton


--------------------------------------------------------------------------------

Witness
 
 

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22



RETIREMENT AGREEMENT AND GENERAL RELEASE
